DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16, 2021 has been entered.
 
Response to Amendment
This Office Action has been issued in response to Applicant’s Communication of amended application S/N 16/241,282 filed on November 16, 2021.  Claims 1 to 21 are currently pending with the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites generating a representation of an audio portion of query content being presented on a display of a media playback device, in a first determination, determines whether the representation of the audio portion of the query content 
The limitation of generating a representation of an audio portion of query content being presented on a display of a media playback device, is a processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by at least one hardware processor”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by at least one hardware processor” language, “generating”, in the context of this claim encompasses the user mentally determining a representation of a portion of a song that is being played in a screen or media playback device and that the user is looking at, that could be part of the melody of a song, or determining that the chorus portion of the song will represent the audio content.  The limitation of generating, from the audio portion, a text representation of text corresponding to words that are sung or spoken in the query content being presented on the display of the media playback device, is a processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. 
The limitations of in a first determination, determine whether the representation of the audio portion of the query content being presented on the display of the media playback device matches a representation of audio of known content, in a second determination, determine whether text corresponding to words that are sung or spoken in the query content being presented on the display of the media playback device match text corresponding to words that are sung or spoken in known content, and responsive to the first determination yielding no match between the representation of the audio portion of the query content being presented on the display of the media device and the representation of audio of known content and the second determination yielding a match between the text corresponding to words that are sung or spoken in the query content match text to the words that are sung or spoken in known content, determines that a recording of at least one other performance of the known content exists, are a processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by at least one hardware processor”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by at least one hardware processor” language, “determining”, in the context of this claim encompasses the user mentally determining or identifying if the representation of the song determined in the previous step, which can be a melody or the chorus of the song, matches a known 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – “generates a first interface to be presented on the display of the media playback device that the query content contains a cover performance of the known content, wherein the first interface includes identifying information of the known content and identifying information of the recording of the at least one other performance of the known content and provides an opportunity to present the recording of the at least one other  performance of the known content”, “in response to interacting with the first interface, causes the recording of the at least one other performance of the known content to be presented on the display of the media playback device”, and at least one hardware processor.  The limitation “in response to interacting with the second interface”, amount to data-gathering steps which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)).  The limitations “generates a first interface to be presented on the display of the media playback device that the query content contains a cover performance of the known content, wherein the first interface includes identifying information of the known content and identifying information of the recording of the at least one other performance of the known content and provides an opportunity to present the recording of the at least one other  performance of the known content”, and “causes the recording of the at least one 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The insignificant extra-solution activities identified above, which include the data gathering and presenting steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  The claim is not patent eligible.
Claim 2 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 2 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the query content is associated with media content being presented on the media playback device”, which is merely tying the abstract idea to a field of use, by limiting application of the abstract idea to media content data, and hence, is an attempt to limit the use of the abstract idea to a particular technological environment, which does not amount to significantly more than the abstract idea.
See MPEP 2106.05(g)), and recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d) (II)(v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93)). Therefore, does not amount to significantly more than the abstract idea.
Claim 4 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 4 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the representation is a fingerprint”, which tying the abstract idea to a field of use, by limiting the use of the abstract idea to a particular technological environment, and therefore, does not amount to significantly more than the abstract idea.

Claim 6 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 6 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the text corresponding to words that are sung or spoken in the query content is based on optical character recognition performed on video that is part of the query content”, which is tying the abstract idea to a field of use, by limiting the use of the abstract idea to a particular technological environment, and therefore, does not amount to significantly more than the abstract idea.
Claim 7 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 7 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the text corresponding to words that are sung or spoken in the query content is based on speech recognition performed on the audio of the query content”, which is merely elaborating on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.
Claim 8 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 8 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “causing the first interface to be presented includes at least one of: transmitting the first interface over a communications network to the media playback device, and displaying the first interface on the display of the media playback device”, which include data presentation and data transmitting steps, and which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)), and are recognized by the courts as well-understood, routine, and conventional activities when they are See MPEP 2106.05(d)(II)(v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93); (i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Therefore, does not amount to significantly more than the abstract idea.
Claim 9 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 9 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the first interface to be presented includes superimposing the first interface on video that is part of the query content”, which is directed to data presentation steps, considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)), and which are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d) (II)(v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93)). Therefore, does not amount to significantly more than the abstract idea.
Claim 10 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 10 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the first interface includes an advertisement for the recording of the known performance of the known content”, which is merely elaborating on the abstract idea by specifying a type of data, and therefore, does not amount to significantly more than the abstract idea.
Additionally, the claims do not include a requirement of anything other than conventional, generic computer technology for executing the abstract idea, and therefore, do not amount to significantly more than the abstract idea.
Same rationale applies to claims 11 to 21 since they recite similar limitations.


Allowable Subject Matter
Claims 1 to 21 are allowable over the prior art of record, pending the overcoming of the 101 Rejections set forth above. 

Response to Arguments
	The following is in response to Applicant’s arguments filed on November 16, 2021.  Arguments have been carefully and respectfully considered, but are not persuasive.
	In regards to claim 1, Applicant argues that “it is plainly apparent from the language of the claim that such a system is clearly not directed to mathematical concepts, certain methods of organizing human activity, and mental processes, therefore, the claims are directed to patentable subject matter”.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the mental process grouping of the abstract ideas.
	In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that “if a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea.” (See Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1149 (Fed. Cir. 2016); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-73 (Fed. Cir. 2011)). After analyzing the claim, it has been 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169